Citation Nr: 0016148	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  98-16 174 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a lung disorder to 
include residuals of pneumonia and emphysema. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel



REMAND

The veteran had active service with the Merchant Marine from 
August 11 to November 24, 1944, from January 25 to April 19, 
1945, and from April 20 to August 4, 1945.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in February 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Milwaukee, Wisconsin.  Subsequently, the case was 
transferred to the RO located in Phoenix, Arizona and a 
Supplemental Statement of the Case was issued in April 1999.  

The veteran has alleged that he was hospitalized in Scotland 
for a month during service.  The only service evidence 
regarding his health is an Official Log-Book entry showing 
that on September 12, 1944, the veteran complained of a 
"sore throat, coughing and rusty sputum" and that he had 
been given sulfonamide but did not respond and was taken 
ashore for hospital treatment.  The veteran claims that he 
was hospitalized for a month for pneumonia.  Although his 
statement is not competent evidence that he actually had 
pneumonia, it creates a duty to try to obtain any hospital 
records, or other ship's log entries that might corroborate 
his allegations, in order to complete his application for 
benefits.  38 U.S.C.A. § 5103(a) (West 1991)

Additionally, the veteran claims that his duties aboard the 
S/S J.L. Chamberlain , on which he served as a radio 
officer/operator from August to November 1944, included 
having to check the emergency battery room every hour where, 
he claims, he was exposed to sulfuric acid fumes that were 
created by the open lead acid batteries.  Since there is 
medical evidence in the form of a statement by Dr. Aldred 
suggesting the possibility of a potential association between 
the veteran's current lung disability and claimed exposure, 
an attempt should be made to corroborate the veteran's 
alleged duties.  As to the veteran's pulmonary history, in a 
July 1996 statement Dr. Kuglitisch reported that the veteran 
had been his patient from 1959 to 
1993 and that from 1980 to 1993 he was treated for pulmonary 
emphysema with episodes of bronchospastic disease triggered 
by upper respiratory symptoms.  

Thus, in view of 38 U.S.C.A. § 5103, this case must be 
remanded for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should ask the veteran to 
identify the total period of time over 
which he claims to have been exposed to 
harmful fumes, to include whether it was 
only during the period from August 11 to 
November 24, 1944, and whether there was 
any exposure prior to August 11, 1944 or 
after August 4, 1945, and, if so, the 
approximate periods.  He should be asked 
the name of the hospital in Scotland, and 
whether it was a hospital for seamen.  
The veteran should also be asked to 
identify or submit records from any 
doctors by whom he was seen soon after 
service for any lung problems, prior to 
being treated by Dr. Kuglitsch, and he 
also should submit any evidence he might 
have to document hospitalization in 
Scotland for pneumonia.   

3.  Thereafter, but in any event, the RO 
should try to obtain a copy records of 
the claimed hospitalization in Scotland.  
If that is not possible, the RO should 
try to verify through official sources 
(such as additional ship's logs, crew 
manifests, etc.) that the veteran was 
absent from the ship and hospitalized in 
Oban, Scotland for about a month in 
September/October 1944 and the reason.  
The RO also should try to obtain 
verification that the veteran's duties 
included checking the 

emergency battery room every hour and 
whether such would have exposed him to 
noxious fumes such as sulfuric acid.  It 
is noted that among the records currently 
on file from the Chamberlain is a "slop 
account" record showing that the veteran 
made certain purchases on September 9 and 
19, and on October 17, presumably in 
1944, around the time he would have been 
hospitalized.  Any log entries showing 
where the ship was on those dates, 
including whether she was in port or at 
sea, would be helpful.  

4.  Thereafter, the RO should review any 
additional evidence received and 
determine whether the evidence in its 
entirety renders the claim well grounded.  
If it does, the RO should have the 
veteran examined by a specialist in 
pulmonology, to whom the claims file must 
be made available, for an opinion as to 
whether it is at least as likely as not 
that any diagnosed lung disorder is 
related to any documented pneumonia 
during service or to any in-service 
exposure to noxious fumes in light of the 
fact that the evidence of record at the 
time of this remand shows a history of 
smoking and does not show any chronic 
lung problems until many years after 
service, with Dr. Kuglitsch reporting 
that although he treated the veteran from 
1959, he treated him for emphysema 
beginning in 1980.  The examiner should 
address each documented chronic lung 
disorder.  The veteran's entire 
employment history would be relevant to 
the matter of environmental factors.  The 
examiner must review the file, including 
the office records from Dr. Kuglitsch, to 
better understand the chronology of the 
development of lung problems and whether 
such is consistent with any exposure to 
noxious fumes or to an episode of 
pneumonia in the mid 1940s.  
5.  If the claim is well grounded the RO 
should accomplish any other indicated 
development.

6.  Thereafter, the RO should 
readjudicate the claim and, if the 
decision remains adverse, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
time to respond.  Thereafter, the case 
should be returned to the Board for 
appellate consideration, if otherwise in 
order.  The Board intimates no opinion as 
to the ultimate outcome of this case.  
The veteran need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


